DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 20 October 2021. Claims 1 and 2-11 are pending in the application; claim 1 is amended and claim 2 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an allocation interface in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al (US 2018/0115484 A1) in view of Russo et al. (US 2017/0019478 A1).

Regarding clam 1, Ramey discloses a switch (Fig. 3 Multiple region switch 301) for an avionics communication system (Fig. 7) that transmits digital data in the form of frames of a first type that are in compliance with a first protocol ([0040] disclosing ARINC 664 a.k.a., Avionics Full-Duplex Switched Ethernet (AFDX)) and frames of a second type that are in compliance with a second protocol (maintenance traffic/Ethernet) which is different from the first protocol ([0046], disclosing “separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic”), with the frames of different types being transmitted in a segregated manner ([0049] disclosing network switch line replaceable units (LRUs) have separate Ethernet connections for the ARINC 664 regions and maintenance regions), the switch comprising: 
- a plurality of input ports, each input port being capable of receiving frames of each type originating from an equipment unit or from another switch (Fig. 1 and Fig. 3); 
- a plurality of output ports, each output port being capable of transmitting the frames of each type to an equipment unit or another switch (Fig. 1 and Fig. 3); 
- a first routing component (Fig. 3 ARINC Switch 311) capable of routing each frame of the first type in compliance with the first protocol between at least one input port and one output port associated with this component ([0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual.); 
- a second routing component (Fig. 3 Maintenance Switch 313) capable of routing each frame of the second type in compliance with the second protocol between at least one input port and one output port associated with this component ([0058] disclosing “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313 as fast as the physical layer allows.”); and 
- an allocation interface capable of associating each input port and each output port with the first routing component or with the second routing component, in accordance with a predetermined configuration ([0057] disclosing "Maintenance switch 313 is configured to transmit and receive maintenance data over ports 335, 345, 355, and 365 associated with fiber channels 391, 393, 395, and 397 respectively. ARINC 664 switch 311 is configured to transmit any rate constrained data over ARINC 664 transmit ports 331, 341, 351, and 361 respectively. ARINC 664 switch 311 is configured to receive any rate constrained data over ARINC 664 receive ports 333, 343, 353, and 363. ARINC 664 switch region 311 operates like any ARINC 664 switch. Maintenance switch 313 operates like any Ethernet switch").
Ramey does not expressly disclose the following; however, Russo suggests wherein the switch is configured so as to operate according to an operational mode of operation in which the predetermined configuration cannot be modified and according to a maintenance mode of operation in which the predetermined configuration can be modified ([0020] disclosing “components, such as the…LRUs 20, the components can be removably fixed to the aircraft for maintenance, diagnostics, or repair purposes, but statically fixed during, for example, flight.”).
Ramey discloses techniques in which maintenance data is connected and routed through Maintenance switch 313 to LRUs using Ethernet Layer 2 switching ([0048] “maintenance region connections using Ethernet layer 2 switching”; [0057] “ Maintenance switch 313 operates like any Ethernet switch”; [0058] “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313…(LRU) using the increased non-essential traffic capabilities would provide an Ethernet end system to connect to the Maintenance switch region”). When one of ordinary skill in the art viewed the disclosure of Ramey in view of Russo in which LRUs can be removable fixed for maintenance; as opposed to statically fixed during flight one of ordinary skill would at once envisage the layer 2 switching paths would be fixed statically during flight and when LRUs are removably fixed the routing and switching of data would be modified in order to switch the data to/from an LRU that was connected to the system for maintenance according to the interface at which the LRU had been connected. Using common sense as a guide, one of ordinary skill would follow the teaching in Russo in order to satisfactorily maintain an aircraft in an operational state that was safe for carrying passengers and the like.

Regarding clam 3, Ramey discloses the switch according to claim 1, in which the predetermined configuration is determined according to the position of the switch (Fig. 1 switches 111 and 113, Fig. 3 show that the predetermined configuration of the connections of Fig. 3 depend upon where the switches are located in the topology of the network.).

Regarding clam 4, Ramey discloses the switch according to claim 1, in which each of the first routing component and the second routing component is in the form of a routing matrix ([0058] disclosing “Maintenance traffic such as dataloads would be connected to and routed through maintenance region switch 313…Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual).

Regarding clam 5, Ramey discloses the switch according to claim 1, in which each of the first protocol and of the second protocol is of the Ethernet type ([0046] disclosing "conventional ARINC 664 network switch...standard Ethernet layer 2 switch" and paragraph [0040] "ARINC 664 extends conventional Ethernet".).

Regarding clam 6, Ramey discloses the switch according to claim 5, defining a same physical layer for the first protocol and the second protocol, the allocation interface being capable of associating each input port and each output port with the first routing component or with the second routing component at the said physical layer ([0060] disclosing "ln particular embodiments, multiplexing is used to transmit rate constrained and non-rate constrained traffic over the same fiber connections 391, 393, 395, and 397. According to particular embodiments wave division multiplexing over fiber optics is used such that each LRU would only have one switch connection but the traffic for the ARINC 664 and maintenance regions are on separate wavelengths such that they do not interferes ".).

Regarding clam 7, Ramey discloses the switch according to claim 1, in which the first protocol is a protocol of type Ethernet with predetermined routing ([0040] disclosing "ARINC 664...deterministic network...Each virtual link specifies a static, logical data path through an ARINC 664 network; [0058] disclosing “Parametric, scheduled traffic that is rate constrained over conventional ARINC 664 virtual links would connect to the ARINC 664 switch 311 and be scheduled and routed as usual.).

Regarding clam 8, Ramey discloses the switch according to claim 7, in which the first protocol is a protocol of type ARINC 664 P7 ([0040] “ARINC 664”).

Regarding clam 9, Ramey discloses the switch according to claim 7, in which the first protocol is a mixed protocol composed of a protocol of type ARINC 664 P7 and a protocol of type Ethernet with predetermined routing; and in which the first routing component is capable of differentiating the data frames conforming to the ARINC 664 P7 type protocol and the data frames conforming to the Ethernet type protocol with predetermined routing, and of processing each data frame in compliance with the corresponding protocol, each data frame conforming to the ARINC 664 P7 type protocol being processed on a prioritized basis in relation to each data frame conforming to the Ethernet type protocol with predetermined routing ([0046] disclosing "separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic"; [0041] disclosing "Rate constrained data received at an ARINC 664 switch conventionally may have one or more preconfigured priorities"; [0056] disclosing "Rate constrained data 209 is transmitted before nonrate constrained data 205. Ali non-rate constrained data is transmitted only when rate constrained data has already been cleared tram switch 211 ".).

Regarding clam 10, Ramey discloses the switch according to claim 1, in addition comprising at least one input or output port associated directly with the first routing component or with the second routing component in a fixed manner, without needing the intervention of the allocation interface ([0064] disclosing “According to various embodiments, physical connections can be accomplished by having separate physical Ethernet links through copper connections”).

Regarding clam 11, Ramey discloses an avionics communication system comprising: 
- a plurality of switches connected to each other in order to form a data network; - a plurality of equipment units, each equipment unit being a transmitter and/or receiver of digital data and being connected to at least one switch (Fig. 1, [0051]-[0053); the digital data being present in the form of frames of the first type that are in compliance with a first protocol ([0040] disclosing ARINC 664 a.k.a., Avionics Full-Duplex Switched Ethernet (AFDX)) and frames of the second type that are in compliance with a second protocol ([0046], disclosing “separating a particular network switch into two zones. The first zone may correspond to a conventional ARINC 664 network switch. The second zone may correspond to a standard Ethernet layer 2 switch. The second zone is also referred to herein as a maintenance region for transmission of maintenance related traffic”), the frames of different types being transmitted in a segregated manner  ([0049] disclosing network switch line replaceable units (LRUs) have separate Ethernet connections for the ARINC 664 regions and maintenance regions); wherein at least one of the switches conforms to claim 1 (Fig. 3, multiple region switch).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s remarks have clarified the record; therefore, the rejections under 35 U.S.C. § 112 presented in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot  based on the new grounds pf rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461